OPINION OF THE COURT
Memorandum.
Judgment of conviction affirmed.
In our opinion, the lower court did not err when, without advising the People or defense counsel that it was considering any lesser included offense to the charge of violating subdivision 3 of section 1192 of the Vehicle and Traffic Law, and without any request to do so, it found defendant guilty of violating subdivision 1 thereof (see Vehicle and Traffic Law, § 1196, subd 1; People v Farmer, 36 NY2d 386).
Farley, P. J., DiPaola and Widlitz, JJ., concur.